PER CURIAM.
C.L.C., a juvenile, was found guilty of possession of cannabis with intent to sell, and of the lesser included charge of misdemeanor possession of marijuana. He was adjudicated delinquent and committed con*686currently to a Level Eight program for each of the two offenses. We affirm the adjudication of guilt with respect to the possession with intent to sell, there being no error shown. We reverse, however, with respect to the simple possession charge. As the crime of possession of marijuana contains no element not found within the crime of possession with intent to sell, we conclude that the adjudication and sentence on the simple possession charge must be vacated, as violative of the prohibition against double jeopardy. See Paccione v. State, 698 So.2d 252 (Fla.1997). The State agrees.
Accordingly, we vacate the adjudication and sentence for the simple possession of marijuana. We affirm the adjudication and sentence for possession of marijuana with intent to sell.
AFFIRMED in part; REVERSED in part.
SHARP, W., THOMPSON and ■ MONACO, JJ., concur.